Exhibit 10.2

 

 

 

 

 

REGISTRATION RIGHTS AGREEMENT

 

by and among

 

MICT, INC.

 

AND

 

THE HOLDERS SIGNATORY HERETO

 

Dated as of [_____]

 

 

 

 

 

 

 

 

REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of [_____], among
those parties signatories hereto who purchased 5% Senior Secured Convertible
Debentures pursuant to the Purchase Agreement (as defined below) (the
“Holders”), and MICT, Inc., a Delaware corporation (the “Company”).

 

WHEREAS:

 

A. Pursuant to that Securities Purchase Agreement, dated as of November 5, 2019
(the “Purchase Agreement”), between the Company and the Holders, the Holders
purchased from the Company 5% Senior Secured Convertible Debentures due 2020
(the “Debentures”). The shares sold under the Purchase Agreement were sold only
to “accredited investors” pursuant to a private placement under Section 4(a)(2)
under the Securities Act of 1933, as amended.

 

B. The Company has agreed to file a resale Registration Statement for the
Holders to cover the resale of the shares of Common Stock underlying the
Debentures;

 

NOW, THEREFORE, in consideration of the foregoing, the parties hereto agree as
follows:

 

1. Definitions.

 

In addition to the terms defined elsewhere herein and the capitalized terms set
forth in the Purchase Agreement that are not otherwise defined herein, which
terms shall have the same meanings herein as in the Purchase Agreement, the
following terms shall have the following meanings when used herein with initial
capital letters:

 

“Advice” has the meaning set forth in Section 3(b).

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls or is controlled by or is under common control with such
Person. For the purposes of this definition, “control”, when used with respect
to any Person, means possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of the such Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms of “affiliated”, “controlling” and “controlled” have meanings correlative
to the foregoing.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
banking institutions in New York, New York are permitted or required by any
applicable law to close.

 

“Commission” means the U.S. Securities and Exchange Commission or any successor
thereto.

  

2

 

 

“Common Stock” means (i) the Company’s shares of common stock, par value $0.0001
per share, and (ii) any share of capital into which Common Stock shall have been
changed or any share capital resulting from a reclassification of such Common
Stock.

 

“Company” has the meaning set forth in the Preamble and also includes the
Company’s successors.

 

“Debentures” has the meaning set forth in the Recitals.

 

“Debenture Shares” means the Common Stock issued or issuable to the Holders upon
the conversion of any of the Debentures.

 

“Delay Notice” has the meaning set forth in Section 2(c).

 

“Delay Period” has the meaning set forth in Section 2(c).

 

“Effectiveness Deadline” means the Closing Date (as defined in the Merger
Agreement).

 

“Effectiveness Period” has the meaning set forth in Section 2(b).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“FINRA” means the Financial Industry Regulatory Authority

 

“Holder” or “Holders” has the meaning set forth in the Preamble. The Holder of a
Debenture shall be deemed to be the Holder of Debenture Shares issuable with
respect to such Debenture.

 

“Merger Agreement” means that certain Agreement and Plan of Merger, dated as of
November 5, 2019, by and among, the Company, MICT Merger Subsidiary Inc., upon
execution of a joinder thereto, a to-be-formed British Virgin Islands company
and a wholly-owned subsidiary of the Company, and GFH Intermediate Holdings
Ltd., a British Virgin Islands company, as in effect on the date hereof and as
the same may be amended, restated, supplemented or otherwise modified to the
extent permitted by Section 7 of each Debenture.

 

“Person” means a natural person, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization or other entity, or a governmental
entity or any department, agency or political subdivision thereof.

 

“Purchase Agreement” has the meaning set forth in the Recitals.

 

“Prospectus” shall mean the prospectus included in a Resale Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including a prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Resale Registration Statement, and by all
other amendments and supplements to a prospectus, including post-effective
amendments, and, in each case, including all documents incorporated by reference
therein.

  

3

 

 

“Registrable Securities” shall mean (i) any Debenture Shares issued to the
Holders upon the conversion of the Debentures, and (ii) any other securities
issued as a result of, or in connection with, any stock dividend, stock split or
reverse stock split, combination, recapitalization, reclassification, merger or
consolidation, exchange or distribution in respect of the Common Stock or the
Debentures referred to above. As to any particular Registrable Securities, such
securities shall cease to be Registrable Securities on the earliest to occur of:
(a) the date on which a Registration Statement with respect to the sale of such
Registrable Securities shall have become effective under the Securities Act and
such Registrable Securities shall have been sold, transferred, disposed of in
accordance with such Registration Statement; (b) the date on which such
Registrable Securities shall have ceased to be outstanding; or (c) any date on
which such Holder’s Registrable Securities are eligible for sale without
registration pursuant to Rule 144 (or any successor provision) under the
Securities Act and without volume limitations or other restrictions on transfer
thereunder; or (d) the date on which such Registrable Securities have been sold
to a third party and all transfer restrictions and restrictive legends with
respect to such Registrable Securities are removed upon the consummation of such
sale.

 

“Resale Registration” shall mean a registration effected pursuant to Section
2(a).

 

“Resale Registration Statement” shall mean a “resale” registration statement of
the Company pursuant to the provisions of Section 2(a) which covers the resale
of all of the Registrable Securities for an offering to be made on a continuous
basis pursuant to Rule 415 under the Securities Act, on Form S-3 (or if such
form is not available, any other appropriate available form) under the
Securities Act, and all amendments and supplements to such registration
statement, including post-effective amendments, in each case including the
Prospectus contained therein, all exhibits thereto and all documents
incorporated by reference therein.

 

“Rule 144” shall mean Rule 144 promulgated under the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“SEC Guidance” means (i) any publicly-available written or oral guidance of the
Commission staff, or any comments, requirements or requests of the Commission
staff and (ii) the Securities Act.

 

“Transfer” means and includes the act of selling, giving, transferring, creating
a trust (voting or otherwise), assigning or otherwise disposing of (other than
pledging, hypothecating or otherwise transferring as security or any transfer
upon any merger or, consolidation) (and correlative words shall have correlative
meanings); provided, however, that any transfer or other disposition upon
foreclosure or other exercise of remedies of a secured creditor after an event
of default under or with respect to a pledge, hypothecation or other transfer as
security shall constitute a Transfer.

  

4

 

 

2. Resale Registration Statement.

 

(a) Registration Requirement.

 

The Company shall prepare and file with the Commission a Resale Registration
Statement within seven (7) Business Days of the date that the Company or any
affiliate of the Company first files with the Commission any preliminary or
definitive proxy or information statement relating to any business combination
involving the Company or any affiliate thereof and in no event later than
[_____] meeting the requirements of the Securities Act and will use its best
efforts to cause the Resale Registration Statement to be declared effective by
the Commission as soon as practicable thereafter and in any event not later than
the Effectiveness Deadline.

 

(b) Effectiveness Requirement.

 

The Company agrees to use its best efforts to keep the Resale Registration
Statement continuously effective and the Prospectus usable for resales for a
period commencing on the date that such Resale Registration Statement is
initially declared effective by the Commission and terminating on the date when
all of the Registrable Securities covered by such Resale Registration Statement
have ceased to be Registrable Securities (the “Effectiveness Period”).

 

(c) Notice.

 

The Company will, in the event a Resale Registration Statement is declared
effective, notify each such Holder as promptly as practicable, and in any event
no later than the next Business Day, when such Resale Registration Statement has
become effective and take such other actions as are necessary to permit resales
of the Registrable Securities, including providing to each Holder a reasonable
number of copies of the Prospectus which is a part of such Resale Registration
Statement as is requested by such Holder. The Company further agrees to
supplement or amend the Resale Registration Statement if and as required by the
rules, regulations or instructions applicable to the registration form used by
the Company for such Resale Registration Statement or by the Securities Act or
by any other rules and regulations thereunder for registrations, and the Company
agrees to notify the Holders of Registrable Securities of any such supplement or
amendment promptly after its being used or filed with the Commission.

 

(d) Cutback.

 

Notwithstanding any other provision of this Agreement, if the Commission or any
SEC Guidance sets forth a limitation on the number of Registrable Securities
permitted to be registered on a particular Resale Registration Statement as a
secondary offering (and notwithstanding that the Company used its best efforts
to advocate with the Commission for the registration of all or a greater portion
of Registrable Securities), unless otherwise directed in writing by a Holder as
to its Registrable Securities, the number of Registrable Securities to be
registered on such Resale Registration Statement will be reduced as follows:

 

(i) first, the Company shall reduce or eliminate any securities to be included
other than Registrable Securities;

 

(ii) second, the Company shall reduce Registrable Securities represented by
Debenture Shares (applied, in the case that some Debenture Shares may be
registered, to the Holders on a pro rata basis based on the total number of
unregistered Debenture Shares held by such Holders).

  

5

 

 

In the event of a cutback hereunder, the Company shall give the Holder at least
five (5) Trading Days prior written notice along with the calculations as to
such Holder’s allotment. In the event the Company amends the Resale Registration
Statement in accordance with the foregoing, the Company will use its best
efforts to file with the Commission, as promptly as allowed by the Commission or
SEC Guidance provided to the Company or to registrants of securities in general,
one or more registration statements on Form S-3 or such other form available to
register for resale those Registrable Securities that were not registered for
resale on the initial Resale Registration Statement, as amended.

 

(e) Effect of Failure to File and Obtain and Maintain Effectiveness of
Registration Statement.

 

If (i) subject to Section 2(d) above, the Resale Registration Statement when
declared effective fails to register the entire amount of the shares of Common
Stock issued to Holders pursuant to the Purchase Agreement and the Debenture
Shares issued to the Holders upon conversion of the Debentures (a “Registration
Failure”), (ii) a Resale Registration Statement covering all of the Registrable
Securities required to be covered thereby and required to be filed by the
Company pursuant to this Agreement is (A) not filed with the Commission on or
before the applicable filing deadline provided for in Section 2(a) (a “Filing
Failure”) or (B) not declared effective by the Commission on or before the
applicable deadline provided for in Section 2(a), (an “Effectiveness Failure”),
(iii) the Holders of Registrable Securities are not permitted to utilize the
prospectus contained in the Resale Registration Statement to resell such
Registrable Securities for any reason (other than due to a change in the “Plan
of Distribution” in the form attached hereto as Exhibit B that is approved in
writing by Holders of a majority of interest of the Registrable Securities or
the inaccuracy in any material respect of any information regarding the
Holders), in each case, (A) on any day after the initial Effective Date until
the forty-fifth (45th) day following the Closing Date (as defined in the Merger
Agreement), (B) for more than an aggregate of ten (10) consecutive Trading Days
thereafter or (C) for more than twenty-five (25) Trading Days (which need not be
consecutive days) during any twelve (12) month period (other than as a result of
a material breach of this Agreement by a Holder of Registrable Securities) (a
“Maintenance Failure”) or (iv) if a Resale Registration Statement is not
effective for any reason or, subject to clause (iii) above, the prospectus
contained therein is not available for use for any reason, and the Company fails
to file with the Commission any required reports under Section 13 or 15(d) of
the 1934 Act such that it is not in compliance with Rule 144(c)(1) (or Rule
144(i)(2), if applicable) (a “Current Public Information Failure”) as a result
of which any of the Holders are unable to sell Registrable Securities without
restriction under Rule 144 (including, without limitation, volume restrictions)
then, as partial relief for the damages to any Holder by reason of any such
delay in or reduction of its ability to sell the underlying shares of Common
Stock (which remedy shall not be exclusive of any other remedies available at
law or in equity, including, without limitation, specific performance), the
Company shall pay to each holder of Registrable Securities relating to such
Resale Registration Statement an amount in cash equal to (x) two percent
(2.0%) of the aggregate amount such Holder paid for Debentures pursuant to the
Purchase Agreement for the first month, or part thereof, that: (i) a
Registration Failure shall continue, (ii) a Filing Failure shall continue;
(iii) an Effectiveness Failure shall continue; (iv) a Maintenance Failure shall
continue; (v) a Current Public Information Failure shall continue and (y) two
percent (2.0%) of the aggregate Commitment Amount (as such term is defined in
the Purchase Agreement) of such Holder’s Registrable Securities, for each month,
or part thereof after such first month that: (i) a Registration Failure
continues (prorated for periods totaling less than thirty days) until such
Registration Failure is cured; (ii) a Filing Failure continues (prorated for
periods totaling less than thirty days) until such Filing Failure is cured;
(iii) an Effectiveness Failure continues (prorated for periods totaling less
than thirty days) until such Effectiveness Failure is cured; (iv) a Maintenance
Failure continues (prorated for periods totaling less than thirty days) until
such Maintenance Failure is cured; and (v) a Public Information Failure
continues (prorated for periods totaling less than thirty days) until such
Public Information Failure is cured. The payments to which a holder shall be
entitled pursuant to this Section 2(e) are referred to herein as “Registration
Delay Payments.” Registration Delay Payments shall be paid on the earlier of
(I) the dates set forth above and (II) the third Business Day after the event or
failure giving rise to the Registration Delay Payments is cured. In the event
the Company fails to make Registration Delay Payments in a timely manner, such
Registration Delay Payments shall bear interest at the rate of one and one-half
percent (1.5%) per month (prorated for partial months) until paid in full.
Notwithstanding anything to the contrary contained herein, (i) Registration
Delay Payments shall cease to accrue when all of the Registrable Securities may
be sold pursuant to Rule 144 without any restrictions or limitations, (ii) no
single event or failure shall give rise to more than one type of Registration
Delay Payment or (iii) if a Holder would be required to be named as an
“underwriter” in the Resale Registration Statement by the Commission and such
Holder elects not to include any Registrable Securities of such Holder in the
Resale Registration Statement, or such Holder’s Registrable Securities are not
included in the Resale Registration Statement at Holder’s determination, or as a
result of Holder’s failure to comply with Section 3(b) of this Agreement, no
Registration Delay Payments shall accrue with respect to such Registrable
Securities of such Holder.

  

6

 

 

3. Registration Procedures.

 

(a) Obligations of the Company.

 

In connection with its obligations under Section 2 with respect to the Resale
Registration Statement, the Company shall:

 

(i) prepare and file with the Commission a Resale Registration Statement as
prescribed by Section 2(a) within the relevant time period specified in
Section 2(a) on Form S-3 (or if such form is not available, any other
appropriate available form), which form shall (A) be available for the resale of
the Registrable Securities by the selling Holders thereof and (B) comply as to
form in all respects with the requirements of the applicable form and include
all financial statements required by the Commission to be filed therewith; the
Company shall use its best efforts to cause such Resale Registration Statement
to become effective and remain effective and the Prospectus usable for resales
in accordance with Section 2, as applicable; provided, however, that, no fewer
than five (5) calendar days before filing the Resale Registration Statement or
Prospectus or any amendments or supplements thereto, the Company shall furnish
to and afford the Holders covered by such Resale Registration Statement and
their counsel a reasonable opportunity to review copies of such documents as
proposed to be filed; and provided further, however, the Plan of Distribution
disclosed in the Resale Registration Statement shall be substantially in the
form attached hereto as Exhibit B, with such changes as the Company and Holders
of a majority of interest of the Registrable Securities may agree;

 

(ii) prepare and file with the Commission such amendments (including post
effective amendments) to any Resale Registration Statement as may be necessary
or appropriate to keep such Resale Registration Statement effective for the
Effectiveness Period and cause each Prospectus to be supplemented, if so
determined by the Company or requested by the Commission, by any required
prospectus supplement and as so supplemented to be filed pursuant to Rule 424
(or any similar provision then in force), under the Securities Act; respond as
promptly as possible to any comments received from the Commission with respect
to such Resale Registration Statement, or any amendment, post-effective
amendment or supplement relating thereto; and as promptly as possible, upon
request, provide the Holders true and complete copies of all correspondence from
and to the Commission relating to such Resale Registration Statement; and comply
in all material respects with the provisions of the Securities Act, the Exchange
Act and the rules and regulations promulgated thereunder applicable to it with
respect to the disposition of all Registrable Securities covered by such Resale
Registration Statement during the Effectiveness Period in accordance with the
intended method or methods of distribution by the selling Holders thereof
described in this Agreement;

 

(iii) register or qualify the Registrable Securities under all applicable state
securities or “blue sky” laws of such jurisdictions as any Holder shall
reasonably request in writing, keep each such registration or qualification
effective during the Effectiveness Period and do any and all other acts and
things which may be necessary or advisable in the judgment of such Holder to
enable such Holder to consummate the disposition in each such jurisdiction of
such Registrable Securities owned by such Holder; provided, however, that the
Company shall not be required to (A) qualify as a foreign corporation or as a
dealer in securities in any jurisdiction where it would not otherwise be
required to qualify but for this Section 3(a)(iii), (B) file any general consent
to service of process in any jurisdiction where it would not otherwise be
subject to such service of process or (C) subject itself to taxation in any such
jurisdiction if it is not then so subject;

 

(iv) promptly notify each Holder and promptly confirm such notice in writing, if
such notice was verbally given, (A) when the Resale Registration Statement
covering such Registrable Securities has become effective and when any post
effective amendments thereto become effective, (B) of the receipt of any
comments from the Commission with respect to any such Resale Registration
Statement, (C) of any request by the Commission or any other federal or state
securities authority for amendments or supplements to such Resale Registration
Statement or Prospectus or for additional information after such Resale
Registration Statement has become effective, (D) of the issuance or threatened
issuance by the Commission or any state securities authority of any stop order
suspending the effectiveness of such Resale Registration Statement or the
qualification of the Registrable Securities in any jurisdiction described in
Section 3(a)(iii) or the initiation of any proceedings for that purpose, (E) of
the receipt by the Company of any notification with respect to the suspension of
the qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose, (F) of the happening of any event or the failure of
any event to occur or the discovery of any facts, during the Effectiveness
Period, which makes any statement made in such Resale Registration Statement or
the related Prospectus untrue in any material respect or which causes such
Resale Registration Statement or Prospectus to omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading and (G) when a
Prospectus or Prospectus Supplement or post-effective amendment to such Resale
Registration Statement is proposed to be filed;

  

7

 

 

(v) use its best efforts to prevent the entry of any stop order or other
suspension of effectiveness of any Resale Registration Statement, or if entered,
to obtain the withdrawal of any such stop order or to avoid the issuance of, or,
if issued, obtain the withdrawal of any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction at the earliest possible moment;

 

(vi) furnish to each Holder, upon written request and without charge, one
conformed copy of the Resale Registration Statement and any post-effective
amendment thereto (without documents incorporated therein by reference or
exhibits thereto, unless requested) promptly after the filing of such documents
with the Commission, and additional conformed copies of such Resale Registration
Statement as such Holder may reasonably request;

 

(vii) promptly deliver to each selling Holder, without charge, as many copies of
the applicable Prospectus (including each preliminary Prospectus) as such Holder
from time to time may reasonably request (it being understood that the Company
consents to the use of the Prospectus by each of the selling Holders in
connection with the offering and sale of the Registrable Securities covered by
the Prospectus), such other documents incorporated by reference therein and any
exhibits thereto as such selling Holder from time to time may reasonably request
in order to facilitate the disposition of the Registrable Securities by such
Holder;

 

(viii) as soon as possible after the resolution of any matter or event specified
in Sections 3(a)(iv)(B), 3(a)(iv)(C), 3(a)(iv)(E) and 3(a)(iv)(F), prepare and
file with the Commission a supplement or post-effective amendment to the Resale
Registration Statement or the related Prospectus or any document incorporated
therein by reference or file any other required document, and provide revised or
supplemented Prospectuses to the Holders so that, as thereafter delivered to the
purchasers of the Registrable Securities, such Prospectus will not include any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading;

 

(ix) cooperate with each Holder of Registrable Securities covered by a Resale
Registration Statement and its counsel in connection with any filings required
to be made with FINRA;

 

(x) use its best efforts to cause all Registrable Securities registered pursuant
to this Agreement to be listed on each securities exchange, interdealer
quotation system or other market on which similar securities issued by the
Company are then listed;

  

8

 

 

(xi) cooperate with the Holders to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be delivered to
a transferee pursuant to the Resale Registration Statement and to enable such
Registrable Securities to be in such denominations and registered in such names
as any such Holders may request;

 

(xii) from and after the date of this Agreement, the Company shall not, and
shall not agree to, allow the holders of any securities of the Company to
include any of their securities that are not Registrable Securities in the
Resale Registration Statement under Section 2(a) hereof or any amendment or
supplement thereto without the consent of the holders of a majority in interest
of the Registrable Securities;

 

(xiii) not identify any Holder as an “underwriter” in any public disclosure or
filing with the Commission or any listing exchange without the prior written
consent of such Holder (it being understood, that if the Company is required to
name such Investor as an “underwriter” in such Resale Registration Statement by
the Commission (after a good faith discussion with the Commission to lift such
requirement, including, without limitation, any reduction in the number of
Registrable Securities of such Holder to be registered on such Registration
Statement (to the extent necessary to lift such requirement)), such Holder shall
have the option of electing to exclude all such Registrable Securities from such
Resale Registration Statement or to be named as an “underwriter” in such Resale
Registration Statement); provided, however, that the foregoing shall not
prohibit the Company from including the disclosure found in the “Plan of
Distribution” section attached hereto as Exhibit B in the Resale Registration
Statement; and

 

(xiv) notwithstanding any other provision of this Section 3(a), if the Company
becomes ineligible to use the registration form on which the Resale Registration
Statement is filed and declared effective pursuant to Section 2(a), thereby
precluding any Holder from using the related Prospectus, the Company shall use
its best efforts to prepare and file either a post-effective amendment to the
Resale Registration Statement to convert such registration statement to, or a
new Resale Registration Statement on, another registration form which the
Company is eligible to use within twenty (20) days after the date that the
Company becomes ineligible, provided such other registration form shall be
available for the sale of the Registrable Securities by the selling Holders
thereof and such amended or new Resale Registration Statement shall remain
subject in all respects to the provisions of this Section 3(a).

 

(b) Holders’ Obligations.

 

(i) Each Holder agrees that, upon receipt of any notice from the Company of the
occurrence of any event specified in Sections 3(a)(iv)(B), 3(a)(iv)(C),
3(a)(iv)(E), 3(a)(iv)(F) or any Delay Notice, such Holder will forthwith
discontinue disposition of Registrable Securities pursuant to the Resale
Registration Statement at issue until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 3(a)(viii) or until
it is advised in writing (the “Advice”) by the Company that the use of the
applicable Prospectus may be resumed, and, if so directed by the Company, such
Holder will deliver to the Company (at the Company’s expense) all copies in such
Holder’s possession, other than permanent file copies then in such Holder’s
possession, of the Prospectus covering such Registrable Securities current at
the time of receipt of such notice.

  

9

 

 

(ii) Each Holder agrees that the Company may require each seller of Registrable
Securities as to which any registration is being effected to furnish to it such
information regarding such seller specified in Exhibit A or as may otherwise be
required by the staff of the Commission to be included in the applicable Resale
Registration Statement, the Company may exclude from such registration the
Registrable Securities of any seller who fails to furnish such information which
is not otherwise readily available to the Company within five (5) Business Days
after receiving such request, and the Company shall have no obligation to
register under the Securities Act the Registrable Securities of a seller who so
fails to furnish such information.

 

(iii) Each Holder covenants and agrees that it will comply with the prospectus
delivery requirements of the 1933 Act, as applicable to it or an exemption
therefrom in connection with sales of Registrable Securities pursuant to the
Resale Registration Statement.

 

4. Registration Expenses.

 

All Registration Expenses will be borne by the Company whether or not the Resale
Registration Statement becomes effective. “Registration Expenses” means all fees
and expenses incident to the performance of, or compliance with, this Agreement
by the Company, including, without limitation, (i) all registration and filing
fees (including, without limitation, fees and expenses of compliance with
securities or “blue sky” laws (including, without limitation, fees and
disbursements of counsel for the selling Holders in connection with “blue sky”
qualifications of the Registrable Securities and determination of the
eligibility of the Registrable Securities for investment under the laws of such
jurisdictions as the Holders of a majority of the Registrable Securities being
sold may designate)), (ii) printing expenses (including, without limitation,
expenses of printing certificates for Registrable Securities in a form eligible
for deposit with The Depository Trust Company, only if such security is
currently traded on an established trading market, and of printing Prospectuses
if the printing of Prospectuses is requested by the Holders of a majority of the
Registrable Securities included in the Resale Registration Statement),
(iii) fees and disbursements of counsel for the Company and reasonable fees and
disbursements of one single special counsel for the Holders (provided, that the
Company’s obligations to reimburse the Holders in cash pursuant to this clause
(iii) in respect of fees and disbursements of one single special counsel to the
Holders (A) shall not exceed $25,000 in the aggregate, which shall be paid in
cash on or prior to the Closing Date in accordance with Section 2.3(b)(ix) of
the Purchase Agreement and (B) shall be separate and independent from the
Company’s obligations to reimburse the Holders in cash pursuant to the Purchase
Agreement (including, without limitation, Section 5.2 thereof), (iv) all fees
and expenses of listing the Registrable Securities on the NASDAQ Stock Market,
and (v) fees and expenses of all other Persons retained by the Company in
connection with this Agreement; provided, however, that Registration Expenses
shall not include fees and expenses of any counsel for the Holders except as
provided in clause (iii) above and any local counsel that are not included in
the definition of Registration Expenses nor shall it include underwriting fees,
discounts or commissions relating to the offer and sale of Registrable
Securities which shall be borne by the Holders included in such registration pro
rata in proportion to the number of Registrable Securities of such Holder
included in such registration. In addition, the Company will pay its internal
expenses (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit, the fees and expenses incurred in connection with the listing
of the securities to be registered on any securities exchange on which similar
securities issued by the Company are then listed and the fees and expenses of
any Person, including special experts, retained by the Company.

  

10

 

 

5. Indemnification.

 

(a) Indemnification by the Company.

 

The Company will indemnify and hold harmless, to the fullest extent permitted by
law, each Holder whose Registrable Securities are registered pursuant to this
Agreement, the officers, directors, agents, members, partners, limited partners
and employees of each of them, each Person who controls such Holder (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
and the officers, directors, agents, members, partners, limited partners and
employees of any such controlling Person, from and against any and all losses,
claims, damages, liabilities, costs (including, without limitation, the costs of
investigation and attorneys’ fees) and expenses (collectively, “Losses”), as
incurred, arising out of or based upon any untrue or alleged untrue statement of
a material fact contained in any Registration Statement, preliminary Prospectus
or Prospectus or in any amendment or supplement thereto, or arising out of or
based upon any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, except insofar as the same are based upon information furnished in
writing to the Company by such Holder expressly for use therein; provided,
however, that the Company will not be liable to any Holder to the extent that
any such Losses arise out of or are based upon an untrue statement or alleged
untrue statement or omission or alleged omission made in any preliminary
Prospectus if either (A) (i) after receiving copies thereof from the
Company, such Holder failed to send or deliver a copy of the Prospectus with or
prior to the delivery of written confirmation of the sale by such Holder to the
Person asserting the claim from which such Losses arise and (ii) the Prospectus
would have corrected in all material respects such untrue statement or alleged
untrue statement or such omission or alleged omission; or (B) such untrue
statement or alleged untrue statement, omission or alleged omission is corrected
in all material respects in an amendment or supplement to the Prospectus
previously furnished by or on behalf of the Company with copies of the
Prospectus as so amended or supplemented, and, after receiving copies thereof
from the Company, such Holder thereafter fails to deliver such Prospectus as so
amended or supplemented prior to or concurrently with the sale of a Registrable
Security to the Person asserting the claim from which such Losses arise. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of any Holder or any officer, director, agent or employee
of such Holder.

  

11

 

 

(b) Indemnification by Holders of Registrable Securities.

 

In connection with any Resale Registration Statement in which a Holder is
participating, such Holder will furnish to the Company in writing such
information concerning the Holder as the Company reasonably requests concerning
such Holder for use in connection with any Resale Registration Statement or
Prospectus and will severally and not jointly indemnify, to the fullest extent
permitted by law, the Company, its directors and officers, agents and employees,
each Person who controls the Company (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act), and the directors, officers,
agents or employees of such controlling Persons, from and against any and all
Losses arising out of or based upon (i) any disposition of Registrable
Securities after receiving notice of a Delay Period and prior to receiving
Advice under Section 3(b)(i) that use of the Prospectus may be resumed or
(ii) any untrue statement of a material fact contained in any Registration
Statement, Prospectus or preliminary Prospectus or arising out of or based upon
any omission of a material fact required to be stated therein or necessary to
make the statements therein not misleading, to the extent, but only to the
extent, that such untrue statement or omission is finally judicially determined
by a court of competent jurisdiction to have been contained in any information
so furnished in writing by such Holder to the Company expressly for use in such
Resale Registration Statement or Prospectus and to have been relied upon by the
Company in the preparation of such Registration Statement, Prospectus or
preliminary Prospectus. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of the Company or any
officer, director, agent or employee of the Company. In no event will the
liability of any selling Holder under this Section 5(b) be greater in amount
than the excess of the amount by which the total price at which the Registrable
Securities sold by such Indemnifying Party and distributed to the public
pursuant to the Resale Registration Statement (net of all related expenses) is
over the amount of any damages which such Indemnifying Party has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission.

 

(c) Conduct of Indemnification Proceedings.

 

If any Person shall become entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall give prompt notice to the party from which
such indemnity is sought (the “Indemnifying Party”) of any claim or of the
commencement of any action or proceeding with respect to which such Indemnified
Party seeks indemnification or contribution pursuant hereto; and the
Indemnifying Party shall have the right to assume the defense thereof with
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof; provided,
however, that the failure to so notify the Indemnifying Party will not relieve
the Indemnifying Party from any obligation or liability except to the extent
that it shall be finally determined by a court of competent jurisdiction that
the Indemnifying Party has been prejudiced materially by such failure.

 

An Indemnified Party shall have the right to employ separate counsel (and one
local counsel in each applicable jurisdiction) selected by the Indemnified Party
in any such proceeding and to participate in the defense thereof. The fees and
expenses of such counsel shall be at the expense of such Indemnified Party or
Parties.

 

The Indemnifying Party will not consent to entry of any judgment or enter into
any settlement or otherwise seek to terminate any action or proceeding in which
any Indemnified Party is or could be a party and as to which indemnification or
contribution could be sought by such Indemnified Party under this Section 5,
unless such judgment, settlement or other termination includes, as an
unconditional term thereof, the giving by the claimant or plaintiff to such
Indemnified Party of a release, in form and substance reasonably satisfactory to
the Indemnified Party, from all liability in respect of such claim or litigation
for which such Indemnified Party would be entitled to indemnification hereunder
and shall not include a statement as to the admission of fault or culpability of
the Indemnified Party.

  

12

 

 

(d) Contribution.

 

If the indemnification provided for in this Section 5 is unavailable to an
Indemnified Party under Section 5(a) or 5(b) hereof in respect of any Losses or
is insufficient to hold such Indemnified Party harmless, then each applicable
Indemnifying Party, in lieu of or in addition to indemnifying such Indemnified
Party, as applicable, will, jointly and severally, contribute to the amount paid
or payable by such Indemnified Party as a result of such Losses, in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party or Indemnifying Parties, on the one hand, and such Indemnified Party, on
the other hand, in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party or Indemnifying Parties, on the
one hand, and such Indemnified Party, on the other hand, will be determined by
reference to, among other things, whether any action in question, including any
untrue or alleged untrue statement of a material fact or omission or alleged
omission of a material fact, has been taken or made by, or related to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses will be deemed to include, subject
to any limitations set forth in Section 5(c), any reasonable legal or other fees
or expenses incurred by such party in connection with any action or proceeding
to the extent such party would have been indemnified for such fees and expenses
if the indemnification provided for in this Section 5(d) was available to such
party in accordance with its terms.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), an Indemnifying Party that
is a selling Holder will not be required to contribute any amount in excess of
the amount by which the total price at which the Registrable Securities sold by
such Indemnifying Party and distributed to the public pursuant to the applicable
Resale Registration Statement (net of all related expenses) exceeds the amount
of any damages which such Indemnifying Party has otherwise been required to pay
by reason of such untrue or alleged untrue statement or omission or alleged
omission. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) will be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation.

 

The indemnity, contribution and expense reimbursement obligations of a party
hereunder will be in addition to any liability such party may otherwise have
hereunder or otherwise.

  

13

 

 

6. Miscellaneous.

 

(a) Reporting.

 

With a view to making available to the Holders the benefits of Rule 144 or any
other similar rule or regulation of the Commission that may at the time permit
the Holders to sell securities of the Company to the public without
registration, for so long as the Holders continue to own Registrable Securities,
the Company shall:

 

(i) Make and keep public information available, as those terms are understood
and defined in Rule 144, and file with the Commission in a timely manner all
reports and other documents required of the Company under the Securities Act and
the Exchange Act; and

 

(ii) Furnish to each Holder, for so long as the Holder owns Registrable
Securities, promptly upon request, a written statement by the Company, if true,
that it has complied with the applicable reporting requirements of Rule 144, the
Securities Act and the Exchange Act, a copy of the most recent annual or
quarterly report of the Company, and such other information as may be reasonably
requested to permit the Holders to sell such securities pursuant to Rule 144
without registration.

 

(b) Remedies.

 

In the event of a breach by the Company of its obligations under this Agreement,
each Holder, in addition to being entitled to exercise all rights granted by
law, including recovery of damages, will be entitled to specific performance of
its rights under this Agreement. The Company agrees that monetary damages would
not be adequate compensation for any loss incurred by reason of a breach by it
of any of the provisions of this Agreement and hereby further agrees that, in
the event of any action for specific performance in respect of such breach, it
will waive the defense that a remedy at law would be adequate.

 

(c) Amendments and Waivers.

 

(i) The provisions of this Agreement may be amended, modified or supplemented,
and waivers or consents to departures from the provisions hereof may be given
only by a writing signed by the Company and Holders of at least a majority of
the then-outstanding Registrable Securities; provided, however, if the foregoing
adversely and disproportionately impacts a particular Holder, as compared to the
other Holders, such amendment, modification, supplement, waiver or consent shall
require the consent of such affected Holder. If the Company pays consideration
to any Holder in connection with obtaining an amendment, modification,
supplement, waiver or consent under this Agreement, the Company shall offer to
pay such consideration to all other Holders.

 

(ii) Any amendment or waiver effected in accordance with this Section 6(c) shall
be binding upon each holder of Registrable Securities at the time outstanding,
each future Holder of all such securities, and the Company.

 

(iii) No failure or delay by any party in exercising any right, power or
privilege hereunder will operate as a waiver thereof, nor will any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided will be cumulative and not exclusive of any rights or remedies provided
by law.

  

14

 

 

(d) Notices.

 

All notices, requests and other communications to either party hereunder must be
in writing (including telecopy or similar writing) and must be given:

 

(i) if to a Holder, to the address set forth opposite such Holder’s name on the
signature pages hereto, with a copy to such additional party as indicated on
such page,

 

with an additional copy to:

 

[_____]

 

(ii) If to the Company, to:

 

If prior to the Effective Time (as defined in the Merger Agreement), to:


MICT, Inc.

28 West Grand Avenue, Suite 3

Montvale, New Jersey 07645

Attn: David Lucatz, Chief Executive Officer

Facsimile No.:

Telephone No.: (201) 225-0190

Email: david@micronet-enertec.com

 

with a copy (which will not constitute notice) to:

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

666 Third Avenue

New York, New York 10017

Attn: Kenneth Koch, Esq.

Facsimile No.: (212)-983-3115

Telephone No.: (212)-692-6768

E-mail: KRKoch@mintz.com

If after the Effective Time (as defined in the Merger Agreement), to:

Global Fintech Holdings Ltd.


c/o Gateley PLC

98 King Street

Manchester, M2 4WU

United Kingdom

Attn: Darren C. Mercer, Executive Director

Telephone No.: 44 (0) 161 836 7816

Facsimile No.: +44 (0) 161 836 7701

Email: Darren.Mercer@bnntechnology.com

with a copy (which will not constitute notice) to:

 

Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, New York 10105, USA
Attn: Richard I. Anslow, Esq.
Jonathan H. Deblinger, Esq.
Facsimile No.: (212) 370-7889
Telephone No.: (212) 370-1300
Email:  ranslow@egsllp.com
jdeblinger@egsllp.com

 

or such other address or telecopier number as such Person may hereafter specify
by written notice to the other parties hereto given five (5) days prior to the
effectiveness of such change. Each such notice, request or other communication
will be effective only when actually delivered at the address specified in this
Section 6(d), if delivered prior to 5 p.m. (local time) and such day is a
Business Day, and if not, then such notice, request or other communication will
not be effective until the next succeeding Business Day. Written confirmation of
receipt (A) given by the recipient of such notice or other communication,
(B) mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission, or (C) provided by a courier or overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a reputable overnight delivery service.

  

15

 

 

(e) Owner of Registrable Securities.

 

The Company will maintain, or will cause its registrar and transfer agent to
maintain, a stock book with respect to the Common Stock, in which all transfers
of Registrable Securities of which the Company has received notice will be
recorded. The Company may deem and treat the Person in whose name Registrable
Securities are registered in the stock book of the Company as the owner thereof
for all purposes, including, without limitation, the giving of notices under
this Agreement.

 

(f) Successors and Assigns.

 

Subject to this paragraph (f), this Agreement will inure to the benefit of and
be binding upon the successors and permitted assigns of each of the parties and
will inure to the benefit of each of the Holders. The Company may not assign its
rights or obligations hereunder. Holders may not assign their rights and
obligations under this Agreement; provided, however, that a Holder may assign
its rights and obligations under this Agreement to a third party in connection
with any transfer of Registrable Securities (a “Permitted Transferee”).
Notwithstanding the foregoing, no Permitted Transferee shall be entitled to any
of the transferring Holder’s rights under this Agreement unless and until such
Permitted Transferee shall have acknowledged in writing its acceptance of such
Holder’s obligations hereunder.

 

(g) Counterparts; Effectiveness.

 

This Agreement may be signed in any number of counterparts, each of which will
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument. Facsimile counterpart signatures shall be
acceptable. This Agreement will become effective when each party hereto receives
a counterpart hereof signed by the other party hereto.

 

(h) Headings.

 

The descriptive headings herein are inserted for convenience of reference only
and are not intended to be part of or to limit or affect the meaning or
interpretation of this Agreement. All references herein to “Sections” shall
refer to corresponding provisions of this Agreement unless otherwise expressly
noted.

 

(i) Governing Law.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York as applied to agreements among New York residents entered
into and to be performed entirely within New York, without giving effect to the
principles of conflict of laws thereof that would cause the application of the
laws of any other jurisdiction.

  

16

 

 

(j) Jurisdiction; Consent to Service of Process.

 

Each party hereby irrevocably submits, for itself and its property, to the
non–exclusive jurisdiction of the Supreme Court of the State of New York located
in New York, New York in the Borough of Manhattan or the United States District
Court for the Southern District of New York, and any appellate court from any
such court (as applicable, a “New York Court”), in any suit, action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment resulting from any such suit, action or proceeding,
and each party hereby irrevocably and unconditionally agrees that all claims in
respect of any such suit, action or proceeding may be heard and determined in
the New York Court. Each party hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, (i) any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in the New York Court,
(ii) the defense of an inconvenient forum to the maintenance of such suit,
action or proceeding in any such court, and (iii) the right to object, with
respect to such suit, action or proceeding, that such court does not have
jurisdiction over such party. Each party irrevocably consents to service of
process in any manner permitted by law.

 

(k) WAIVER OF JURY TRIAL.

 

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY OR DISPUTE THAT MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES
AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT
(I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH SUCH PARTY HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 6(k).

 

(l) Severability.

 

The holding of any provision of this Agreement to be invalid or unenforceable by
a court of competent jurisdiction shall not affect any other provision of this
Agreement, which shall remain in full force and effect. If any provision of this
Agreement shall be declared by a court of competent jurisdiction to be invalid,
illegal or incapable of being enforced in whole or in part, such provision shall
be interpreted so as to remain enforceable to the maximum extent permissible
consistent with applicable law and the remaining conditions and provisions or
portions thereof shall nevertheless remain in full force and effect and
enforceable to the extent they are valid, legal and enforceable, and no
provisions shall be deemed dependent upon any other covenant or provision unless
so expressed herein.

 

(m) Entire Agreement.

 

This Agreement constitutes the entire understanding and agreement among the
parties relating to the subject matter hereof and supersedes any and all prior
agreements, representations or understandings, both written and oral, with
respect to the subject matter hereof. Nothing in this Agreement, express or
implied, is intended to confer upon any Person, other than the parties hereto
and their respective successors and assigns, any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided herein.

  

17

 

 

(n) No Strict Construction.

 

The parties hereto have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the parties hereto, and no presumption or burden of proof will arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.

 

(o) Third Party Beneficiaries.

 

This Agreement and all of its provisions and conditions are for the benefit of
the parties to this Agreement, any Permitted Transferee and solely with respect
to the provisions of Section 5 hereof, any Indemnified Party.

 

(p) Termination.

 

This Agreement shall terminate on the date on which there cease to be any
Registrable Securities outstanding. The provisions of Section 5 and Section 6(o)
shall survive the termination of this Agreement.

 

(q) Independent Nature of Holders’ Obligations and Rights.

 

The obligations of each Holder hereunder are several and not joint with the
obligations of any other Holder hereunder, and no Holder shall be responsible in
any way for the performance of the obligations of any other Holder hereunder.
Nothing contained herein or in any other agreement or document delivered at any
closing, and no action taken by any Holder pursuant hereto or thereto, shall be
deemed to constitute the Holders as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Holders
are in any way acting in concert with respect to such obligations or the
transactions contemplated by this Agreement. Each Holder shall be entitled to
protect and enforce its rights, including, without limitation, the rights
arising out of this Agreement, and it shall not be necessary for any other
Holder to be joined as an additional party in any proceeding for such purpose.

 

(r) No Inferences.

 

Nothing in this Agreement shall create any inference that any Purchaser is
required to register any securities of the Company for resale under the
Securities Act, other than the Common Stock issuable pursuant to the Purchase
Agreement and the Debenture Shares.

 

[Signature page follows]

 

18

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

  

  MICT, INC.         By     Name:     Title:  

  

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the date first set forth above.

 

 

B-1



 

